Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 16/877645.  Claims 1-4 are pending and have been examined on the merits discussed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit”, “a condition setting unit”, “a unit-cost selection unit” and “a cost calculation unit” in claim 1; “a profit calculation unit” and “a revenue calculation unit” in claim 2.
Paragraphs [0022, 0023] describe the farming support system as computer system.  At least [0038-0039, 0041 and 00429] describes the condition setting unit, the unit-cost selection unit and cost calculation unit are part of the analysis unit of the farming support system along with corresponding algorithms.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-4 are directed to a system.  Thus, all the claims are within the four potentially eligible categories of invention (a process, 
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes, a type of abstract idea.  More specifically, the steps of calculating a unit cost, the unit cost being calculated from a total cost including: a preparation cost required for a preparation operation before planting of the crop; a farm-work cost required for farm work of the crop after the preparation operation, the farm work including planting through harvesting of the crop; and a shipping cost required for shipping operation to ship the harvested crop; set a crop to be planted and a planting area for the crop; select a unit cost corresponding to the crop to be planted from unit costs of the plurality of crops; and calculate a cost of the crop to be planted based on the set planting area and selected unit cost is a mental process that can be practically performed by a human using pen and paper.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes limitations with various “units” configured to store and carry out the process of calculating a cost of the crop to be planted.  These limitations only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.   Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.   
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Claim 2 is directed to segmenting a farm field to be used for planting into a plurality of sections, and sets a crop to be planted and the planting area corresponding to the area of the section for each of the segmented sections, selects a unit cost corresponding to the crop to be planted for each of the sections from unit costs of the plurality of crops and calculates a cost of the crop to be planted for each of the sections based on the set planting area and the selected unit cost.  Claim 2 also includes the “units” of claim 1 which only amount to application or instruction to apply the abstract idea on a general purpose 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, US 2002/0103688 in view of Hassanzadeh, US 2018/0060975.

	As per claim 1, Schneider teaches a farming support system comprising: a storage unit configured to store a unit cost for each of a plurality of types of crops per unit planting area, the unit cost being calculated from a total cost including: a preparation cost for planting of the crop ([0095] – production costs for a crop include all costs associated with planting, nurturing, harvesting and selling); a farm-work cost required for farm work of the crop after the preparation operation, the farm work including planting through harvesting of the crop ([0095] – production costs for a crop include all costs associated with planting, nurturing, harvesting and selling); 

a unit-cost selection unit configured to select a unit cost corresponding to the crop to be planted from unit costs of the plurality of crops stored in the storage unit ([0096] – product cost for a crop vary for a given field or given season); 
and a cost calculation unit configured to calculate a cost of the crop to be planted based on the set planting area and the selected unit cost ([0096] – product cost for a crop vary for a given field or given season).  
	Schneider fails to explicitly teach the preparation cost for preparation operations that occur before planting.  Schneider also fails to explicitly teach a shipping cost required for shipping operation to ship the harvested crop.  Hassanzadeh describes including factors such as cultivating costs and shipping costs to calculate crop profit [0133].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Schneider the ability to include shipping costs as taught by Hassanzadeh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Schneider teaches the farming support system according to claim 1, wherein the condition setting unit segments a farm field to be used for planting into a plurality of sections, and sets a crop to be planted and the planting area corresponding to the area of the section for each of the segmented sections ([0081, 0083] – field size 
As per claim 3, Schneider teaches the farming support system according to claim 2, wherein the storage unit stores unit sales of a crop per unit planting area for each of the plurality of types of crops, the unit sales being calculated based on sales proceeds of the crops that were sold, the unit-cost selection unit selects unit sales corresponding to the crop to be planted for each of the sections from the unit sales of the plurality of types of crops stored in the storage unit ([0095] – unit market price multiplied by estimated yield), and the farming support system further comprises: an expected sales calculation unit configured to calculate an expected sales proceeds of the crop to be planted for each of the sections based on the set planting area and the selected unit sales ([0095] - per acre crop revenue is an estimated unit market price multiplied by an estimated yield); a profit calculation unit configured to calculate an amount of profit for each of the sections from the expected sales proceeds and the cost of the crop to be planted ([0103] – profit for each crop); and a revenue calculation unit configured to add the amounts of profit calculated for the sections to calculate revenue of the farm field ([00105-00108 – summation of profit for each crop where profit = (unit price * yield) – production costs for each crop).  
.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson, US 2016/0026940 – generates crop-harvesting plans 

Klavins, US 2013/0185104 – describes generating crop pricing based on production and creates a predictive model of what a farmer might expect to obtain in terms of net income [0095]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683